STATE OF VERMONT
SUPERIOR COURT                                                 ENVIRONMENTAL DIVISION
Environmental Division Unit                                       Docket No. 67-6-15 Vtec
                           Reap Barn Conditional Use Permit

                             ENTRY REGARDING MOTION

Count 1, Municipal DRB Conditional Use (67-6-15 Vtec)

Title:        Motion to Dismiss Appeal (Motion 5)
Filer:
Attorney:
Filed Date:   October 7, 2015

The motion is GRANTED.

        By its Entry Order of September 8, 2015, the Court dismissed Appellant Ann Cousins as a
party to this appeal. That determination became necessary because Ms. Cousins no longer had
standing to prosecute her appeal. Since the Town of Richmond and Appellee/Applicants Joy
and Robert Reap remained as the only parties to this appeal, the Court provided the parties
with thirty additional days to advise whether they wished to assume the responsibilities to
prosecute the appeal, within the confines of the Statement of Questions Ms. Cousins originally
filed.
       By letter filed with the Court on September 24, the Town gave notice that it did not wish
to prosecute the original appeal. In light of the Town’s notification, the above docketed appeal
is hereby DISMISSED, WITH PREJUDICE. This completes the proceedings before this Court in
this Docket.

So ordered.

Electronically signed on October 07, 2015 at Newfane, Vermont, pursuant to V.R.E.F. 7(d).



________________________________
Thomas S. Durkin, Judge
Environmental Division

Notifications:
Mark L. Sperry (ERN 3715), Attorney for Interested Person Town of Richmond
Timothy M. Eustace (ERN 3285), Attorney for Appellees Robert and Joy Reap
Matthew S. Stern (ERN 5743), Co-Counsel for Robert and Joy Reap
dchamber